Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, how can the “outer separation surface” (line 2) 243 (Figure 5B) be located between the step 133 and one of the plurality of divisional inner peripheral surfaces 132, and that same one of the plurality of divisional inner peripheral surface 132 be “adjacent” to the step 133?  (Surface 132 is not adjacent the other surface 132 because the step  133 is between the two surfaces 132,132)  In that sense, it appears that Applicant may be redefining the common meaning of the term “adjacent”.

    PNG
    media_image1.png
    464
    651
    media_image1.png
    Greyscale




As to claim 4, where is there any figure that has two divisional inner peripheral surfaces “adjacent” (line 2) to each other in a drawing that actually has step?  None is apparent.  Is Applicant combining limitations of different embodiments, or is there some special definition for “adjacent” that will allow for claim 4 to read upon one of the figures?
As to claim 5, the two divisional outer peripheral surfaces are not “adjacent to each other” (line 4 from last).  Those 2 surfaces are separated to the extent of the inner separation surface that is expressly “between” (line 5 from last) those 2 surfaces.  How is Applicant redefining the common meaning of the term “adjacent” in this application?  

    PNG
    media_image2.png
    520
    719
    media_image2.png
    Greyscale

configured to mold the case” (italics added) of claim 1, but such case already exists as called for by the existence of base claim 1.  Such is confusing.  Is Applicant attempting to actually remove limitations of base claim 1?  Such is not permitted.
As to claim 7, how many “divisional pieces” are in this claim?  Consider that lines 1-8 call for a plurality (i.e. at least 2); yet the “wherein” clause (last 4 lines) refers to “a divisional piece” (lines 3-4 from last) and “a divisional piece” (line 3 from last) that seems to suggest a third and fourth.  In effect, the “wherein” clause lacks antecedent basis, as lines 1-8 do not call for at least 4 divisional pieces.
As to claim 7, line 7 calls for ”one” of the pieces including “a second metal mold surface”; yet the last 4 lines express that two more divisional pieces include that same second metal mold surface.  Such is confusing, as one would expect that each piece has its own individual metal mold surface.  For all of the reasons in the last 3 paragraphs, it’s difficult to relate claim 7’s many divisional pieces to Figure 8B’s 3 illustrated 3 divisional pieces.  Is claim 7 somehow intended to relate to 5 divisional pieces?  

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As to claim 7, this claim seems to remove the “fluid handling device” of claim 1, as it seems to structurally remove all of the structure of claim 1.  Claim 7 calls for “A metal mold” (line 1), and not the mold in some way combined with the ”fluid handling device” (of claim 1).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
However, housing 225 is not “rotatable” (line 5, Applicant’s claim 1), and there are not hole in the housing between the chambers 110 and side wall that’s of a cylindrical shape (lines 8-10, Applicant’s claim 1).
Kilcoin et al (listed 1449) teach a rotating housing 101 with reservoirs in communication with ports 164 around the wall of the housing, the housing mounted within a case 102.  The ports permit for extraction of fluid by employing a syringe.  However, the case 102 does not suggest the particular structure as called for in lines 4-9 from the bottom of Applicant’s claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861